Citation Nr: 1712839	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-62 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as a result of exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1951 to March 1955 and from August 1958 to June 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with and treated for coronary artery disease (ischemic heart disease).  The Veteran does not contend, and the record does not reflect that this condition manifested during service or within a year of separation.  Instead, the Veteran maintains that the condition is due to exposure to herbicide agents that occurred while he was stationed aboard the USS Lucid from January 1965 to April 1966.  Specifically, the Veteran asserts that the Lucid entered the inland waterways of the Republic of Vietnam at some point during this period, that the ship operated near the coastline of the Republic of Vietnam (within a mile of shore), such that he could see helicopters dumping Agent Orange and could see it "floating in the air."  Finally, the Veteran maintains that the Lucid docked near or at Da Nang Harbor in 1965.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

In support of his claim, in November 2015, the Veteran's electronic record reflects that he notified the RO of additional pertinent VA treatment records that related to his claim, one from the VA Clinic in Springfield, Ohio, dated November 5, 2015, and a second from the VA Medical Center in Dayton, Ohio, dated November 2, 2015.  Although records from November 2015 in the Veteran's Virtual File include the November 5, 2015, VA treatment record, it does not include the November 2, 2015, VA treatment record.  Moreover, neither treatment record was identified as having been considered by the RO at the time it issued its Statement of the Case (SOC) in this matter in October 2016.  Therefore, the Board finds that it has no alternative but to remand this matter so that the additional VA treatment record can be located and associated with the record (See Bell v. Derwinski, 2 Vet. App. 611 (1992)), and so that the RO can thereafter issue a supplemental statement of the case based on its review of these and any additional records that are associated with the record since the October 2016 SOC.

The Board further notes that the Veteran has indicated that his private doctor, Dr. David Apple, has advised him that he believes that his ischemic heart disease is related to his exposure to Agent Orange during active service.  The Board's review of the records from Dr. Apple that cover the period of June 4, 2010, to September 30, 2010, do not reflect any such opinion.  Therefore, while this case is in remand status, the RO should give the Veteran an opportunity to provide any statement he may have in his possession from Dr. Apple that contains this opinion, or if there is no such statement, to give the Veteran an opportunity to contact Dr. Apple and obtain such a statement.

On remand any additional outstanding VA treatment records should also be obtained and associated with the Veteran's file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit any statement in his possession from Dr. Apple that references an opinion that the Veteran's ischemic heart disease is related to his exposure to Agent Orange during service.  If the Veteran does not currently have such a statement, he should be given a reasonable opportunity to obtain such a statement from Dr. Apple and provide it to the RO.  

2.  Arrangements should also be made to obtain any additional VA treatment records for the Veteran that are dated since November 2015, including but not limited to a November 2, 2015, VA treatment record from the VA Medical Center in Dayton, Ohio.  

All efforts to obtain the records identified above should be documented.  The unavailability of any records should be so noted in the claims file and the Veteran should be informed of such and provided with an opportunity to obtain the records himself.

3.  Then, following the completion of any additional development deemed warranted as a result of the receipt of the additional records noted above, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case, and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

